FILED
                                                                          United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                              Tenth Circuit

                             FOR THE TENTH CIRCUIT                            November 27, 2019
                         _________________________________
                                                                              Elisabeth A. Shumaker
                                                                                  Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                             No. 19-2070
                                                  (D.C. Nos. 1:16-CV-00622-JCH-KRS &
 PERMANUEL CASTILLO,                                     1:12-CR-02836-JCH-1)
                                                                 (D. N.M.)
       Defendant - Appellant.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY*
                   _________________________________

Before BRISCOE, McHUGH, and MORITZ, Circuit Judges.
                  _________________________________

       Defendant Permanuel Castillo seeks a certificate of appealability (“COA”) to

appeal the district court’s denial of his 28 U.S.C. § 2255 motion to vacate, set aside, or

correct his sentence. See 28 U.S.C. § 2253(c)(1)(B) (“Unless a circuit justice or judge

issues a certificate of appealability, an appeal may not be taken to the court of appeals

from . . . the final order in a proceeding under section 2255.”). We deny the request for a

COA and dismiss this matter.

       Castillo pled guilty, pursuant to Fed. R. Crim. P. 11(c)(1)(C), to using a firearm in

relation to a crime of violence, in violation of 18 U.S.C. § 924(c). The plea agreement



       *
         This order is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
provided that the Government would move to dismiss the predicate offenses, two counts

of assault under 18 U.S.C. §§ 113(a)(3) and (a)(6). Under the agreement, Castillo also

waived his rights to appeal his conviction and sentence, or to collaterally attack his

conviction and sentence.

       On June 26, 2015, the Supreme Court held that § 924(e)(2)(B)’s “residual” clause

was unconstitutionally vague. United States v. Johnson, 576 U.S. ---, 135 S.Ct. 2551

(2015). Based on that change in Supreme Court precedent, Castillo filed a § 2255 motion

challenging his conviction, as the residual clause of § 924(c) contained extremely similar

language.1 Castillo argues that his waiver of the right to seek collateral relief was not

knowing and voluntary and his § 2255 action may proceed; and that the predicate crimes,

assault with a dangerous weapon under § 113(a)(3) and assault resulting in serious bodily

injury under § 113(a)(6), are not crimes of violence, rendering his conviction unlawful.

       “A certificate of appealability may issue . . . only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). A

defendant must show that the district court’s resolution was either “debatable or wrong.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000). In this context, Castillo must demonstrate

“that jurists of reason would find it debatable whether the petition states a valid claim of

the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Id. (internal quotation

marks omitted).


       1
        The Supreme Court has subsequently held the residual clause of § 924(c) is also
unconstitutionally vague. See United States v. Davis, --- U.S. ---, 139 S.Ct. 2319 (2019).
                                              2
       Even assuming that Castillo could overcome his waiver of collateral review, and

even assuming assault with a dangerous weapon under § 113(a)(3) might not be a crime

of violence, Castillo has not raised a valid claim. Castillo acknowledges in his own brief

that this court has already determined 18 U.S.C. § 113(a)(6) is categorically a crime of

violence under § 924(c)(3)(A). See Aplt.’s Br. at 14 (citing United States v. Mann, 899

F.3d 898, 906 (10th Cir. 2018)). Castillo also notes that, absent en banc consideration,

one panel of this court cannot overturn the decision of another. Id. (citing United States v.

Doe, 865 F.3d 1295, 1298 (10th Cir. 2017)). Therefore, Castillo has not identified a

viable constitutional challenge to his sentence.

       Castillo’s request for a COA is DENIED and this matter is DISMISSED.


                                              Entered for the Court


                                              Mary Beck Briscoe
                                              Circuit Judge




                                              3